Citation Nr: 1023664	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2009, the Board remanded 
the claim to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in May 2009.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

Hepatitis C was not present in service and has not been shown 
by the competent medical evidence to be otherwise related to 
the Veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim of 
entitlement to service connection, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The October 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2005 
letter.  

A September 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the September 2008 letter, and opportunity for 
the Veteran to respond, the April 2010 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record further reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA, and private treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Board remanded the 
claim in August 2009 for the Veteran to be afforded a VA 
examination.  The record shows that the Veteran failed to 
report to a scheduled VA examination in November 2009.  A 
report from the RO indicates that a letter was mailed to the 
Veteran informing him of the time of the examination, and the 
letter was not returned to sender.  The report also shows 
that a VA employee attempted to call the Veteran for a week 
and received no answer.  In this regard, it is noted that in 
order for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Court has also held that VA's duty to 
assist is not always a one-way street, and that if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  In this case, the Board's 
instructions have been substantially complied with as the RO 
scheduled the Veteran for a VA examination, informed the 
Veteran via letter of the date and time of the examination, 
and attempted to call the Veteran over the course of a week 
concerning the examination.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Legal Criteria

The Veteran is claiming service connection for Hepatitis C.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  VA is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

III.  Factual Background

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of hepatitis C 
or any other liver disorder.  The Department of Defense Form 
214 shows that the Veteran's primary military occupational 
specialty was field generator repairman.

Following separation from service, a November 1998 letter 
from a private doctor contains a notation that the Veteran 
had a positive HCV antibody.  Follow-up RNA testing confirmed 
the diagnosis of hepatitis C.  The doctor stated that risk 
factors placed the onset of infection probably sometime in 
the 1970s while the Veteran was in the military.  It was 
further noted that 10 years previously, the Veteran had 
regular use of three to five beers on average per night.  The 
Veteran's recent alcohol use had consisted of two beers daily 
and a six-pack on Friday nights.

On private medical testing in March 2002, it was determined 
that the Veteran's hepatitis C genotype was 1a.  A liver 
biopsy performed in May 2002 disclosed the presence of 
inflammatory grade 1 chronic hepatitis with fibrosis stage 
II, mild fatty change, 2+ sustainable iron, and no evidence 
of cirrhosis or malignancy.

In April 2003, the Veteran told a private examiner that he 
had been diagnosed with hepatitis C in 1998.  It was further 
noted that the Veteran no longer drank alcohol since the 
hepatitis diagnosis was made.

The Veteran stated in September 2005 that he received medical 
shots from (air) guns before going to Okinawa in 1972.  He 
recalled that many men in his unit got hepatitis.  He said 
that he became sick but did not go to sick call.

A VA outpatient record from January 2005 notes that the 
Veteran's hepatitis C was diagnosed in 1998.  In 
February 2005, a VA doctor stated that the Veteran 
"seemingly acquired HCV as a young man, with a history of 
'air-gun' exposure in the military and exposure to needles."  
It was noted that the Veteran had no history of blood 
transfusions or jaundice.

The Veteran told a VA examiner in November 2006 that he had 
periods earlier in his life where he drank too much alcohol, 
although he currently abstained from drinking.  

In October 2009, the Veteran stated that he had not had an 
organ transplant before 1992.  He had not had a transfusion 
of blood or blood products before 1992.  He had not undergone 
hemodialysis or had accidental exposure to blood by health 
care workers.  He denied any intravenous drug use, intranasal 
cocaine use, and high risk sexual activity.  He also denied 
other direct percutaneous exposure to blood such as by 
tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or shaving razors.

IV.  Analysis

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

The Veteran has asserted that his currently-diagnosed 
hepatitis C has resulted from inoculations from an air gun 
during his active duty service.  As noted above, a 
November 1998 letter from a private physician suggests that 
the Veteran was infected probably sometime in the 1970s while 
he was in the military, and in February 2005, a VA doctor 
stated that the Veteran seemingly acquired HCV as a young man 
with a history of 'air-gun' exposure in the military and 
exposure to needles.  However, a close examination of the 
November 1998 letter and February 2005 treatment notes 
reveals that the neither examiner included a full discussion 
of all modes of transmission of hepatitis C.  Moreover, no 
scientific basis was given for either examiner's statement.  
As neither the November 1998 letter nor the February 2005 
treatment note includes a full discussion of all modes of 
transmission, and a rationale as to why the examiner believes 
the air gun was the source of the hepatitis C, the Board 
finds that neither document persuasively and credibly 
provides the necessary medical nexus between the Veteran's 
currently diagnosed hepatitis C and his service to warrant a 
grant of service connection.

Significantly, neither the Veteran nor his representative has 
presented or identified any existing medical opinion which 
provides a medical nexus between his current hepatitis C and 
his military service.  The Board notes that the Veteran was 
scheduled for a VA examination in November 2009 which would 
have addressed the question of the etiology of the Veteran's 
hepatitis C.  Unfortunately, as discussed previously, the 
Veteran failed to report to this examination.  As good cause 
has not been shown for the Veteran's failure to report to the 
examination, the Board must rate the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  

With respect to the Veteran's own contentions that his 
hepatitis C was incurred during his active duty, lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, hepatitis C is not a medical condition that can 
be diagnosed by unique and readily identifiable features.  In 
the medical record, the diagnosis of hepatitis C was only 
given upon RNA testing confirmation.  Moreover, to the extent 
that the holdings in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) can be interpreted to enable a lay person to 
speak as to etiology in some limited circumstances capable of 
lay observation; the question of causation here involves 
complex issues that the Veteran is not competent to address.

In sum, no competent, credible evidence shows a nexus between 
the Veteran's current hepatitis C and his service.  
Consequently, the preponderance of the evidence is against 
this claim.  In such a situation, the benefit of the doubt 
doctrine does not apply; the claim must be denied.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


